              Case 2:20-mj-00336-MLP Document 1 Filed 06/11/20 Page 1 of 17




1
2
3
4
5
6
                         UNITED STATES DISTRICT COURT FOR THE
7                          WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
8
9
       UNITED STATES OF AMERICA,                        NO. MJ20-336
10
                             Plaintiff,
11                                                      COMPLAINT FOR VIOLATIONS
12                                                      18 U.S.C. § 844(f)
                        v.                              18 U.S.C. § 844(i)
13
       MARGARET AISLINN CHANNON,
14
15                           Defendant.
16
17
     BEFORE, Michelle L. Peterson, United States Magistrate Judge, Seattle, Washington.
18
            The undersigned complainant being duly sworn states:
19
                                            COUNT 1
20
                                              (Arson)
21
            On or about May 30, 2020, at Seattle, in the Western District of Washington,
22
     MARGARET AISLINN CHANNON did maliciously damage and destroy, and attempt
23
     to damage and destroy, by means of fire, a vehicle, namely, Vehicle 1, that was used by
24
     the Seattle Police Department in interstate and foreign commerce and in an activity
25
     affecting interstate and foreign commerce, and that was in whole or in part owned and
26
     possessed by the Seattle Police Department, an institution and organization receiving
27
     Federal financial assistance.
28
      COMPLAINT FOR VIOLATIONS - 1                                      UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE5220
                                                                         SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
             Case 2:20-mj-00336-MLP Document 1 Filed 06/11/20 Page 2 of 17




 1         All in violation of Title 18, United States Code, Section 844(f)(1) and 844(i).
 2                                          COUNT 2
 3                                           (Arson)
 4         On or about May 30, 2020, at Seattle, in the Western District of Washington,
 5 MARGARET AISLINN CHANNON did maliciously damage and destroy, and attempt
 6 to damage and destroy, by means of fire, a vehicle, namely, Vehicle 2, that was used by
 7 the Seattle Police Department in interstate and foreign commerce and in an activity
 8 affecting interstate and foreign commerce, and that was in whole or in part owned and
 9 possessed by the Seattle Police Department, an institution and organization receiving
10 Federal financial assistance.
11         All in violation of Title 18, United States Code, Section 844(f)(1) and 844(i).
12                                          COUNT 3
13                                           (Arson)
14         On or about May 30, 2020, at Seattle, in the Western District of Washington,
15 MARGARET AISLINN CHANNON did maliciously damage and destroy, and attempt
16 to damage and destroy, by means of fire, a vehicle, namely, Vehicle 3, that was used by
17 the Seattle Police Department in interstate and foreign commerce and in an activity
18 affecting interstate and foreign commerce, and that was in whole or in part owned and
19 possessed by the Seattle Police Department, an institution and organization receiving
20 Federal financial assistance.
21         All in violation of Title 18, United States Code, Section 844(f)(1) and 844(i).
22                                          COUNT 4
23                                           (Arson)
24         On or about May 30, 2020, at Seattle, in the Western District of Washington,
25 MARGARET AISLINN CHANNON did maliciously damage and destroy, and attempt
26 to damage and destroy, by means of fire, a vehicle, namely, Vehicle 4, that was used by
27 the Seattle Police Department in interstate and foreign commerce and in an activity
28 affecting interstate and foreign commerce, and that was in whole or in part owned and
     COMPLAINT FOR VIOLATIONS - 2                                        UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE5220
                                                                          SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
               Case 2:20-mj-00336-MLP Document 1 Filed 06/11/20 Page 3 of 17




 1 possessed by the Seattle Police Department, an institution and organization receiving
 2 Federal financial assistance.
 3         All in violation of Title 18, United States Code, Section 844(f)(1) and 844(i).
 4                                          COUNT 5
 5                                           (Arson)
 6         On or about May 30, 2020, at Seattle, in the Western District of Washington,
 7 MARGARET AISLINN CHANNON did maliciously damage and destroy, and attempt
 8 to damage and destroy, by means of fire, a vehicle, namely, Vehicle 5, that was used by
 9 the Seattle Police Department in interstate and foreign commerce and in an activity
10 affecting interstate and foreign commerce, and that was in whole or in part owned and
11 possessed by the Seattle Police Department, an institution and organization receiving
12 Federal financial assistance.
13         All in violation of Title 18, United States Code, Section 844(f)(1) and 844(i).
14         This complaint is to be presented by reliable electronic means pursuant to Federal
15 Rules of Criminal Procedure 4.1 and 41(d)(3).
16         The undersigned complainant, Gregory Heller, being duly sworn, further deposes
17 and states as follows:
18                                     INTRODUCTION
19        1.       I, Special Agent Gregory Heller, am a duly sworn member of the Bureau of
20 Alcohol, Tobacco, Firearms, and Explosives (ATF). I am currently assigned the ATF
21 Field Office located within the Seattle, Washington Field Division. I have been
22 employed as a Special Agent since September 2014. Prior to this employment, I was
23 employed as a Police Officer and Detective for Gwinnett County, Georgia, from 2007 to
24 2014. In total, I have approximately thirteen years of state and federal law enforcement
25 experience.
26        2.       I am a graduate of Duke University in Durham, North Carolina, where I
27 received a Bachelor’s of Science in Engineering (B.S.E.) in Civil Engineering. I
28 completed a twelve week Criminal Investigator Training Program (CITP) and a fourteen
     COMPLAINT FOR VIOLATIONS - 3                                        UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE5220
                                                                          SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
               Case 2:20-mj-00336-MLP Document 1 Filed 06/11/20 Page 4 of 17




 1 week Special Agent Basic Training (SABT) at the ATF National Academy/ Federal Law
 2 Enforcement Training Center (FLETC) in Glynco, Georgia. I also completed a 23-week
 3 Gwinnett County Police Training Academy and was a Peace Officer Standards and
 4 Training (P.O.S.T.) certified peace officer in the State of Georgia.
 5        3.       I am responsible for investigations involving specified unlawful activities,
 6 to include violent crimes involving firearms and arsons that occur in the Western District
 7 of Washington. I am also responsible for enforcing federal firearms and explosives laws
 8 and related statutes in the Western District of Washington. I received training on the
 9 proper investigative techniques for these violations. I have actively participated in
10 investigations of criminal activity, including but not limited to: crimes against persons,
11 crimes against property, and crimes involving the possession, use, theft, or transfer of
12 firearms. During these investigations, I have also participated in the execution of search
13 warrants and the seizure of evidence indicating the presence of criminal violations. As a
14 law enforcement officer, I have testified under oath, affirmed to applications of search
15 and arrest warrants, and obtained electronic monitoring orders.
16        4.       The facts set forth in this Affidavit are based on my own personal
17 knowledge; information obtained from other individuals during my participation in this
18 investigation, including other law enforcement officers; review of documents and records
19 related to this investigation; communications with others who have personal knowledge
20 of the events and circumstances described herein; and information gained through my
21 training and experience. Because this Affidavit is submitted for the limited purpose of
22 establishing probable cause in support of a criminal complaint, it does not set forth each
23 and every fact that I, or others, have learned during the course of this investigation.
24                           SUMMARY OF PROBABLE CAUSE
25      A. The Arsons of Seattle Police Department Vehicles on May 30, 2020.
26        5.       On May 30, 2020, there was a large protest in the downtown area of
27 Seattle, Washington. Seattle Police Department (SPD) officers and other employees
28 were in the area to direct traffic and ensure the safety of people and property. SPD
     COMPLAINT FOR VIOLATIONS - 4                                         UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE5220
                                                                           SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
            Case 2:20-mj-00336-MLP Document 1 Filed 06/11/20 Page 5 of 17




1 officers and employees used several vehicles to respond to the protest, including the
2 following vehicles:
3         Vehicle 1: A 2018 Ford Transit Connect van owned by SPD and assigned
          to the Video Unit. This van was not marked as a police vehicle, but was
4
          equipped with a police radio and flashing strobe lights. The SPD Video
5         Unit employees used the van for transportation, to record videos of
          particular locations and events, and to download surveillance video
6
          provided by local businesses and residences in support of SPD criminal
7         investigations. During the protest on May 30, 2020, SPD used and
          intended to use the van for transport and to document acts of violence and
8
          property destruction. Vehicle 1 was parked on 6th Avenue between Pine
9         Street and Olive Way.
10        Vehicle 2: A 2006 Dodge Caravan owned by SPD and assigned to the
11        Video Unit. This van was not marked as a police vehicle, but was equipped
          with a police radio. The SPD used and intended to use Vehicle 2 in the
12
          same manner as Vehicle 1, both generally and during the protest on May
13        30, 2020. Vehicle 2 was parked on 6th Avenue between Pine Street and
          Olive Way, slightly behind Vehicle 1.
14
15        Vehicle 3: A 2009 Chevrolet Express Van owned by SPD and assigned to
          the South Precinct Anti-Crime Team. This van was not marked as a police
16        vehicle, but was equipped with emergency lights and a police radio. The
17        SPD used Vehicle 3 for the general purpose of transporting police officers
          and law enforcement equipment. During the protest, Vehicle 3 was parked
18        on 6th Avenue between Pine Street and Olive Way, immediately behind
19        Vehicle 2.
20        Vehicle 4: A 2016 Ford Explorer owned by SPD and used as a patrol car.
21        Vehicle 4 was not marked, but was equipped with a push bumper,
          emergency lights, police radio, and other police equipment. During the
22        protest, Vehicle 4 was parked on 6th Avenue between Pine Street and Olive
23        Way, immediately behind Vehicle 3.

24        Vehicle 5: A 2017 Ford Explorer owned by SPD and used as a patrol car.
          Vehicle 5 was not marked, but was equipped with a push bumper,
25
          emergency lights, police radio, and other police equipment. During the
26        protest, Vehicle 5 was parked on Pine Street near 5th Avenue.
27
28
     COMPLAINT FOR VIOLATIONS - 5                                      UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE5220
                                                                        SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
                 Case 2:20-mj-00336-MLP Document 1 Filed 06/11/20 Page 6 of 17




 1          6.         As described in detail below, during the protest on May 30, 2020, Vehicles
 2 1, 2, 3, 4, and 5 were all damaged and destroyed by fire. After the arsons, investigators
 3 from SPD, FBI, and ATF, including myself, examined the damaged vehicles. Vehicles 1,
 4 3, 4, and 5 were completely destroyed by fire. Most of what remained were the metal
 5 frames of the vehicles. Vehicle 2 was also heavily damaged and is no longer operable,
 6 with the interior destroyed and the engine compartment burned. ATF Special Agent and
 7 Certified Fire Investigator Dawn Dodsworth examined the all five of vehicles. She
 8 classified the fires in Vehicles 1, 3, 4, and 5 as “incendiary,” meaning they were caused
 9 by human action. She further determined that the fire in Vehicle 2 was caused by the
10 natural extension and expansion of the fire in Vehicle 1 into Vehicle 2.
11          7.         The Seattle Police Department is involved in interstate and foreign
12 commerce and in activities affecting interstate and foreign commerce. 1 The Seattle
13 Police Department also is an institution and organization that receives Federal financial
14 assistance. I have received information from SPD’s Chief Administration Officer, who
15 oversees the SPD Grants and Contracts Unit, regarding the numerous federally funded
16 grants SPD is currently receiving. In summary, SPD is presently receiving funding from
17 a variety of federal agencies, including the Department of Justice, the Department of
18 Homeland Security, and the Federal Emergency Management Agency (FEMA).
19 Collectively, these grants total millions of dollars of federal funding provided to SPD in
20 support of a variety of SPD’s core duties and missions, including, but not limited to:
21
22
     1
       See United States v. Odom, 252 F.3d 1289, 1294 (11th Cir. 2001) (“The legislative history of § 844(i) reveals that
23   the statute was crafted specifically to include some non-business property such as police stations and churches.”)
     (citing Russell v. United States, 471 U.S. 858, 860 (1985)); United States v. Laton, 352 F.3d 286, 300 (6th Cir. 2003)
24   (“When it crafted § 844(i) to encompass the arson of police stations, Congress recognized that the provision of
     emergency services by municipalities can affect interstate commerce in the active sense of the phrase.”) (citing
25   Jones v. United States, 529 U.S. 848, 853 n.5 (2000); Russell, 471 U.S. at 860–61); Belflower v. United States, 129
     F.3d 1459, 1462 (11th Cir.1997) (holding that § 844(i) covered the bombing of a police vehicle which a local
26   sheriff's deputy used in his law enforcement responsibilities and that destruction of a police car had “a significant
     impact on interstate commerce” because the deputy patrolled traffic and made arrests on an interstate highway,
27   issued citations to out-of-state drivers, participated in interstate narcotic investigations, assisted out-of-state
     authorities in apprehending suspects, recovered stolen property from other states, and attended law enforcement
28   training sessions in other states).
       COMPLAINT FOR VIOLATIONS - 6                                                                 UNITED STATES ATTORNEY
                                                                                              700 STEWART STREET, SUITE5220
                                                                                               SEATTLE, WASHINGTON 98101
                                                                                                      (206) 553-7970
               Case 2:20-mj-00336-MLP Document 1 Filed 06/11/20 Page 7 of 17




 1                 • Enhancing the safety of the community in the event of terrorist threats,
 2                   active shooter threats, natural disasters, and the gathering of information
                     helpful to law enforcement and the community regarding these sorts of
 3                   serious threats;
 4
                   • Providing crime prevention strategies and essential services to elderly,
 5                   non-English speaking residents, refugees, deaf, blind and
 6                   developmentally disabled residents of Seattle and working with
                     communities to decrease crime by developing, implementing and
 7                   coordinating crime prevention programs;
 8
                   • Bolstering security measures related to the protection of the Port of
 9                   Seattle;
10
                   • Funding the investigations of offenses involving acts of terrorism,
11                   chemical, radiological, or biological attacks, crimes against children,
12                   and human trafficking; and
13                 • COVID Emergency Stimulus Funding used to pay for things such as
14                   personal protective equipment for officers; funding to backfill for
                     officers testing positive for COVID or in quarantine; and the cost of
15                   providing protection for lives and property in the event of protests
16                   against statewide shelter-in-place orders or re-opening guidelines.
17      B. Channon’s Involvement in the Arsons of the SPD Vehicles.
18        8.       Investigators with SPD, FBI, and ATF have obtained and reviewed videos
19 and photographs taken during the events surrounding the burning of the five SPD
20 vehicles on May 30, 2020. This video and photographic evidence came from various
21 sources, including SPD personnel on scene, neighboring building surveillance cameras,
22 footage aired by local news media outlets, publically reviewable social media posts, and
23 from individuals who attended the protest and took their own photographs and video.
24       9.     Based on a review of this photographic and video evidence, FBI and ATF
25 special agents identified a suspect who was involved in the arsons of Vehicles 1, 2, 3, 4,
26 and 5. The suspect is a Caucasian female with long hair. The majority of her hair was
27 blond, but appeared to have dark brown roots. She had what appeared to be tattoos on
28
     COMPLAINT FOR VIOLATIONS - 7                                        UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE5220
                                                                          SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
                 Case 2:20-mj-00336-MLP Document 1 Filed 06/11/20 Page 8 of 17




 1 her right shoulder, left elbow, and left bicep. 2 She was wearing a white and black striped
 2 scarf-type face covering, a black shirt, black pants, light colored socks (that were
 3 mismatched), and black shoes. She also wore a black backpack on her back. The
 4 backpack had a rectangular top flap that was secured by vertical buckles. In some of the
 5 photos and videos, the female suspect was wearing a black hooded sweatshirt with a
 6 zippered front, and in others she had a light colored striped garment wrapped around her
 7 waist. As described below, investigators have subsequently identified this female suspect
 8 as the defendant, Margaret Aislinn Channon.
 9
10
11
12
13
14
15
16
17
18        Open source social media                         News footage                                 SPD Video
19         10.         A review of video footage shows that at approximately 4:06 p.m., Vehicle 5
20 was damaged by acts of vandalism conducted by several unknown suspects (not
21 Channon). These unknown suspects broke Vehicle 5’s windows and doors and caused a
22 fire on the ground underneath the front passenger door. An unknown suspect is seen
23 placing a cardboard box into the flames underneath the car. Channon then approached
24 Vehicle 5 and threw an item of black clothing into the fire. Moments later, Channon held
25
26
     2
       The female suspect had a distinct tattoo on her right shoulder, which appeared to be a design with two halves,
27   connected in a shape similar to an “X-pattern” in the middle. In addition, the female suspect had an irregular shaped
     tattoo outline near her right elbow, and another tattoo on the outside of her left elbow that may extend up her
28   forearm.
       COMPLAINT FOR VIOLATIONS - 8                                                              UNITED STATES ATTORNEY
                                                                                             700 STEWART STREET, SUITE5220
                                                                                              SEATTLE, WASHINGTON 98101
                                                                                                     (206) 553-7970
                 Case 2:20-mj-00336-MLP Document 1 Filed 06/11/20 Page 9 of 17




 1 a spray can up to a small flame and lit the exhaust. 3 Channon sprayed the rear hatch of
 2 the Vehicle 5 for several seconds, until the flame went out. Channon then re-ignited the
 3 can’s exhaust. She leaned into the open rear door of the vehicle and sprayed the back
 4 seat with flame. Shortly thereafter, she left the area of Vehicle 5. After she left, the
 5 vehicle was smoking heavily, and flames were visible inside. Shortly thereafter, flames
 6 filled the passenger compartment and rose well above the roof of the vehicle. The fire
 7 progressed until Vehicle 5 was fully engulfed in flames.
 8         11.        Video footage shows that after leaving Vehicle 5, Channon went to the Old
 9 Navy store across the street at 511 Pine Street. A crowd was smashing the windows,
10 throwing items at the store, and stealing items from inside the store. The video shows
11 Channon entering Old Navy through the smashed storefront. She left the store moments
12 later, carrying a light colored, striped long sleeve shirt.
13         12.        Various videos and photographs that I have reviewed show that Channon
14 (now with the stolen striped shirt wrapped around her waist) next approached the
15 passenger side of Vehicle 3 and began striking it with something she held in her right
16 hand. Channon stood at the smashed passenger window and sprayed flaming exhaust
17 from a can into Vehicle 3. Smoke then started rising from the vehicle. She then ran
18 away from Vehicle 3 towards Vehicle 4 with the flaming can in her hand. Channon next
19 sprayed flames into the front passenger window of Vehicle 4 and smoke began to
20 emanate from Vehicle 4.
21         13.        Video shows Channon then ran back towards Vehicle 3. Channon no
22 longer had the light colored striped shirt around her waist, having discarded it in or
23 around Vehicle 4. Channon stood next to Vehicle 3 and sprayed flaming exhaust from a
24 can into the passenger window of Vehicle 3. Video footage shows smoke rising from
25 Vehicle 3.
26
27   3
       Based on my training and experience, I know that many pressurized cans contain a propellant that is flammable. If
     the aerosol exhaust from the can is ignited with a flame, and the nozzle is held in the open position, a continuous
28   shooting flame can be produced. This appears to be how Channon burned Vehicles 1, 3, 4, and 5.
       COMPLAINT FOR VIOLATIONS - 9                                                             UNITED STATES ATTORNEY
                                                                                            700 STEWART STREET, SUITE5220
                                                                                             SEATTLE, WASHINGTON 98101
                                                                                                    (206) 553-7970
             Case 2:20-mj-00336-MLP Document 1 Filed 06/11/20 Page 10 of 17




 1        14.     Additional video footage shows that Channon next approached the driver’s
 2 window of Vehicle 1 and ignited the exhaust from an aerosol can, causing it to spew
 3 flames. She then held the flaming can inside the van, first aiming the flame towards the
 4 driver’s seat and then towards the headliner. After several seconds, the flame went out.
 5 Channon brought the can back towards her body and appeared to reignite it. She then
 6 aimed the flame at the driver’s seat for approximately 13 seconds until the flame went out
 7 again. Channon lit the exhaust from the can again and, for several seconds, aimed it at
 8 the seat and then the headliner. When the flames again went out, Channon again lit the
 9 exhaust from the can and aimed it at the seat for another second, until the flames went
10 out.
11        15.     At that point, the video footage shows Channon handing the can to an
12 unknown male subject. While she was doing so, a glow, consistent with fire, can be seen
13 coming from inside Vehicle 1. The male ignited the exhaust from the can and sprayed
14 flames into Vehicle 1 for several seconds. At approximately 4:20 p.m., Channon and the
15 male ran down 6th Avenue towards Olive Way. In other video footage, Channon can be
16 seen in front of the Verizon store at the corner of 6th Avenue and Olive Way. Channon
17 smashed the windows of the store with something she was holding in her right hand.
18        16.     Immediately after Channon ran away from Vehicle 1 (as noted above) the
19 flames inside of Vehicle 1 expanded and spread to the adjacent Vehicle 2. Video footage
20 shows that the fires in vehicles 1, 2, 3, and 4 continued to burn until each of the cars were
21 fully engulfed in flames. Flames from the vehicles extended vertically from the vehicles
22 and at times flared high enough to touch the roof/awning of the Nordstrom store in front
23 of which the vehicles were parked.
24      C. The Identification of Channon as the Arsonist.
25                1. Photographs of Channon at the Protests on May 29, 2020.
26        17.     After the arsons, FBI and ATF special agents commenced an investigation
27 in an effort to identify the female arsonist depicted in the above-referenced videos and
28 photographs. Among other things, FBI agents contacted a Seattle resident who posted on
     COMPLAINT FOR VIOLATIONS - 10                                       UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE5220
                                                                          SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
             Case 2:20-mj-00336-MLP Document 1 Filed 06/11/20 Page 11 of 17




 1 his social media account a photograph of the female arsonist setting fire to Vehicle 3. On
 2 June 8, 2020, FBI special agents met with this individual and he provided them with
 3 numerous additional photographs he had taken of the female arsonist and other
 4 individuals at the protests in downtown Seattle on Friday, May 29, 2020, and Saturday,
 5 May 30, 2020 (the day of the arsons).
 6        18.     On the night of May 29, 2020, at the protest in Seattle, this individual took
 7 photographs of a female who, as described below, has been identified as Channon. By
 8 comparing the photos to footage taken by SPD body worn cameras, I have been able to
 9 determine that these photos of Channon were taken on May 29, 2020, at approximately
10 9:30 p.m. The photos depict a line of police officers and protestors (including Channon)
11 facing each other in the area of 5th Avenue between James Street and Jefferson Street.
12 Channon’s back is to the camera and she has her hands up, palms facing the police
13 officers. Because these photographs are of very high quality, agents were able to zoom in
14 on the female’s left hand and see that she had a distinctive tattoo. Specifically, she had
15 the letters “W-A-I-F” tattooed on the fingers of her left hand, with the “W” on her index
16 finger; “A” on her middle finger; “I” on her ring finger; and “F” on her pinkie finger.
17 The letters were oriented such that the bottom of the letters faced towards her fingertips.
18 Also visible on the suspect’s left hand was a heart tattoo on her middle finger between the
19 “A” and the fingertip.
20
21
22
23
24
25
26
27
28
     COMPLAINT FOR VIOLATIONS - 11                                       UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE5220
                                                                          SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
              Case 2:20-mj-00336-MLP Document 1 Filed 06/11/20 Page 12 of 17




 1       19.      After reviewing the “W-A-I-F” tattoo, agents checked numerous jail
 2 booking systems in Washington and Oregon for females with hand or finger tattoos
 3 spelling “W-A-I-F.” There were no matches. Agents also conducted searches over
 4 publically available social media accounts and located Facebook posts relating to a
 5 missing person report from the Brewster County Sheriff’s Department in Texas. These
 6 posts indicated that a person named Margaret Aislinn Channon had gone missing in
 7 February of 2019. Channon was described in one post as a white female who was five
 8 feet and five inches tall with “tattoos on her leg shoulder and left wrist.” Another post
 9 indicated that Channon had “many tattoos, including WAIF on fingers.”
10       20.      Agents reviewed records of the Washington Department of Licensing
11 (DOL) and confirmed that Margaret Aislinn Channon currently lives in Washington. The
12 photograph of Channon on file with the DOL (below) matches the photographs of
13 Channon on the above-referenced missing person report.
14
15
16
17
18
19
20
21       21.      Agents were able to locate a publically viewable Instagram page
22 (“Maggotslaw”) with the user name of “Margaret Aislinn Channon.” The user of this
23 account posted numerous photographs of herself that match Channon’s DOL photograph.
24 Moreover, on March 25, 2015, the user posted a photograph that depicted a left hand with
25 the same “W-A-I-F” and heart tattoos that were seen on the female protestor on May 29,
26 2020. Additional photographs posted on the “Maggotslaw” Instagram account depicted
27 Channon holding her left hand so that parts of the “W-A-I -F” and heart tattoos were
28 visible.
     COMPLAINT FOR VIOLATIONS - 12                                       UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE5220
                                                                          SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
             Case 2:20-mj-00336-MLP Document 1 Filed 06/11/20 Page 13 of 17




 1
 2
 3
 4
 5
 6
 7                 2. The Comparison of Photos of the Arsonist on May 30, 2020, with
 8                    Photos of Channon on May 29, 2020, and other Known Photos of
                      Channon, Confirms that Channon was the Arsonist.
 9
          22.      Having identified Channon as being at the protest on May 29, 2020, agents
10
     then compared the photos of Channon taken on May 29th and other known photos of
11
12 Channon with images of the arsonist on May 30, 2020. For the reasons set forth below,
13 this this comparison confirmed that Channon was, in fact, the arsonist.
          23.      First, the arsonist was wearing nearly the identical clothing that Channon
14
     wore on May 29th. The matching clothing included a black hooded sweatshirt with a
15
     vertical zipper in the front, black tight-fitting pants, a black backpack, black shoes, and
16
     distinctive mismatched socks. Regarding the socks, both Channon (on May 29) and the
17
     arsonist (on May 30) had on their right foot a green/grey sock with a triangle pattern and
18
19 on their left foot a pink/peach sock with a red or pink pattern.
20
21
22
23
24
25
26
27
28
      COMPLAINT FOR VIOLATIONS - 13                                         UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
            Case 2:20-mj-00336-MLP Document 1 Filed 06/11/20 Page 14 of 17




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15                May 30, 2020                                        May 29, 2020
16
17        24.     Second, both the arsonist and Channon in her DOL photograph have unique
18 eyebrows. As depicted in Channon’s DOL photograph, she has both tattooed eyebrows
19 and natural eyebrows, with the two failing to line-up perfectly. This results in uneven
20 eyebrows that are thicker and thinner in certain places and are thus irregularly shaped.
21 Specifically, the tattooed portion of Channon’s right eyebrow has a steep, sharp peak that
22 is not seen on her left eyebrow. This unique eyebrow feature is also seen on the arsonist
23 in still frames of a video taken on May 30, 2020, while the arsonist was outside the Old
24 Navy store (after burning Vehicle 5).
25
26
27
28
     COMPLAINT FOR VIOLATIONS - 14                                      UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE5220
                                                                         SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
            Case 2:20-mj-00336-MLP Document 1 Filed 06/11/20 Page 15 of 17




 1
 2
 3
 4
 5
 6
 7
 8         Arsonist on May 30                               Channon’s DOL photo
 9
10        25.     Third, as noted above, the arsonist had a unique “X-pattern” tattoo on her
11 right shoulder. Agents located a second Instagram page (“qualitiesofass”) that appears to
12 be used by Channon under the user name “Marge” (her first name is Margaret). This
13 Instagram page has numerous photos of Channon, including one that clearly depicts a
14 tattoo on her right shoulder that appears to match the tattoo on the arsonist. This
15 photograph appears to have been taken into a mirror, so the right and left sides are
16 reversed. (The viewer can tell Channon’s right side by the steep incline on her right
17 eyebrow tattoo.). On Channon’s right shoulder, there is a tattoo with various lines that
18 include an X-shape pattern towards the middle of the shoulder. This tattoo appears to
19 match the tattoo seen on the arsonist’s right shoulder as she was burning Vehicle 1.
20
21
22
23
24
25
26
27
28         Instagram photo on “qualitiesofass”              Arsonist on May 30
     COMPLAINT FOR VIOLATIONS - 15                                       UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE5220
                                                                          SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
             Case 2:20-mj-00336-MLP Document 1 Filed 06/11/20 Page 16 of 17




 1        26.      Fourth, agents found additional photographs of Channon on a third
 2 Instagram account that further depict her with tattoos matching those of the arsonist.
 3 This Instagram account (“lapacurb”) contained several photographs of Channon. One
 4 relevant photograph showed the front portion of the distinctive “X-pattern” tattoo on
 5 Channon’s right shoulder. A second photograph showed that Channon has a tattoo on her
 6 left bicep and the outside of her left elbow. The location and general character of these
 7 tattoos appears to match tattoos seen on the arsonist during the arsons on May 30, 2020
 8 (the tattoo on her left bicep is more apparent on the video from which the below still shot
 9 is taken).
10
11
12
13
14
15
16
17
18
19 Instagram photo on “lapacurb”                     Instagram photo on “lapacurb”
20
21
22
23
24
25
26
27
28 Tattoo on arsonist’s left elbow                   Tattoo on arsonist’s left bicep
     COMPLAINT FOR VIOLATIONS - 16                                        UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE5220
                                                                           SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
                   Case 2:20-mj-00336-MLP Document 1 Filed 06/11/20 Page 17 of 17
                                                                                                                
      
                                               &21&/86,21
                 %DVHGRQWKHIRUHJRLQJ,UHVSHFWIXOO\VXEPLWWKDWWKHUHLVSUREDEOHFDXVHWR
  EHOLHYHWKDW0$5*$5(7$,6/,11&+$1121FRPPLWWHGWKHDERYHUHIHUHQFHG
  RIIHQVHV
                                                                            Digitally signed by
                                                                         GREGORY HELLER
                                                                            Date: 2020.06.11
                                                                   
                                                                            01:35:47 -07'00'       
                                                           *5(*25<+(//(5
 
                                                           6SHFLDO$JHQW$7)
  
  
            7KHDERYHDJHQWSURYLGHGDVZRUQVWDWHPHQWDWWHVWLQJWRWKHWUXWKRIWKHFRQWHQWV
 RIWKHIRUHJRLQJDIILGDYLWRQWKHWKGD\RI-XQH%DVHGRQWKH&RPSODLQWDQGWKH
 VZRUQVWDWHPHQWWKH&RXUWKHUHE\ILQGVWKDWWKHUHLVSUREDEOHFDXVHWREHOLHYHWKH
 'HIHQGDQWFRPPLWWHGWKHRIIHQVHVVHWIRUWKLQWKH&RPSODLQW
            
                                                             
                                                    0,&+(//(/3(7(5621

                                                    8QLWHG6WDWHV0DJLVWUDWH-XGJH












          &203/$,17)259,2/$7,216                                       81,7('67$7(6$77251(<
                                                                               67(:$57675((768,7(
                                                                                6($77/(:$6+,1*721
                                                                                        
